DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Amended claim 27-35 and new claim 36 are under examination.
New claim 37 and 28 are withdrawn from examination, see restriction herein. 
Claim 16-21 and 26 are withdrawn from examination.
Claim 1-15 and 23-25 are cancelled.
Claim 27-36 are rejected. 
No claims are allowed.
Election/Restrictions
Newly submitted claim 37 and 38 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: independent claim 37 recites ranges which includes a zero amount of vitamin B3, vitamin B6 and vitamin E, in other words vitamin B3, vitamin B6 and vitamin E are not required in composition of claim 37 and 38, as opposed to the originally presented and elected claim 27-34, Group II (see Response to Election, dated 08/26/2021). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, new claim 37 and 38 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Withdrawn Rejections
The 112, second paragraph rejections over claim 29 and 30 have been withdrawn in light of Applicant’s remarks page 8, first paragraph. 
The 35 U.S.C. 102(a)(1) rejection over claim(s) 27, 28, 31, 32, 33, 34 and 35 as being anticipated by Barrett-Reis et al. (US 2007/0098849 A1) have been withdrawn in light of Applicant’s amendments to recite new limitations in claim 27, 31 and 34. 
The 35 U.S.C. 103 rejection over Claim 29 and 30 as being unpatentable over Barrett-Reis et al. (US 2007/0098849 A1) have been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2022 was filed after the mailing date of the Non-Final Rejection on 10/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27-29, 32, 33, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 6,630,452 B2) in view of Archives of Disease in Childhood (Arch Dis Child, Ref. U). 
Regarding claim 27, Wilson discloses a nutritional composition (‘452, col. 3, ln. 36-47) comprising ingredients (‘452, col. 4, ln. 1-33) in amounts, units per Liter (1000 mL); wherein a reduced Wilson’s amounts of the ingredients units per 500 mL correspond to:
iodine in an amount of 50 mcg (µg), which is in range with the newly cited range; 
vitamin D in an amount of 5.3 mcg (µg), which is in range with the cited range; 
choline in an amount of 50 mg, which is in range with the cited range; 
iron in an amount of 4 mg, which is in range with the newly cited range; 
vitamin B3 (niacin) in an amount of 4.5 mcg (4.5 µg), which is in outside the newly cited range;
vitamin B6 in an amount of 300 mcg (0.3 µg), which is in range with the newly cited range; 
vitamin B12 in an amount of 1.0 mcg (µg), which is outside the newly cited range;
vitamin E in an amount of 3.7 mg, which is in range with the cited range; 
selenium in an amount of 7 mcg (7 µg) which is in range with the newly cited range; and 
zinc in an amount of 3 mg, which is in range with the cited range. 
Wilson’s amounts of the vitamin B3 (niacin) and vitamin B12 are outside the cited ranges.  Wilson teaches the nutritional composition utilized in conjunction with various nutritional products, including infant formula, follow-on formula, toddler’s beverage (‘452, col. 3, ln. 36-40).  Archives of Disease in Childhood discloses recommended amounts of vitamins, including vitamin B3 (niacin) and vitamin B12 for supplementation units/per day. Archives of Disease in Childhood teaches vitamin B3 
Regarding claim 28, Wilson teaches the nutritional composition comprising folic acid in an amount of 80 mcg/L (‘452, col. 4, line 18), which corresponds to 20 mcg (µg) in 500 ml of the composition; wherein the folic acid is 20 µg is in range with the cited range. 
Regarding claim 29, Wilson discloses the nutritional composition (‘452, col. 3, ln. 36-47) comprising the ingredients (‘452, col. 4, ln. 1-33) in the amounts, units per Liter (1000 mL); wherein the reduced Wilson’s amounts of the ingredients units per 500 mL correspond to:
iodine in an amount of 50 mcg (µg), which is outside the cited range; 
vitamin D in an amount of 5.3 mcg (µg), which is in range with the cited range; 
choline in an amount of 50 mg, which is in outside with the cited range; 
iron in an amount of 4 mg, which is in range with the cited range; 
vitamin B3 (niacin) in an amount of 4.5 mcg (4.5 µg), which is outside the cited range;
vitamin B6 in an amount of 300 mcg (0.3 µg), which is in range with the cited range; 
vitamin B12 in an amount of 1.0 mcg (µg), which is outside the cited range;
vitamin E in an amount of 3.7 mg, which is outside with the cited range; 
selenium in an amount of 7 mcg (7 µg) which is in range with the cited range; and 
zinc in an amount of 3 mg, which is in range with the cited range. 
Wilson’s amounts of the vitamin B3 (niacin), vitamin B12, and vitamin E are outside the cited ranges.  Wilson teaches the nutritional composition utilized in conjunction with various nutritional 
Additionally, modified Wilson does not explicitly disclose the cited amount of iodine and choline as cited in claim 29. It is well known in the art to adjust amounts of supplementation of vitamins and minerals, including iodine and choline to provide a desire health benefits. Wilson clearly recognize vitamins and minerals in a nutritionally significant amounts (‘452, col. 3, ln. 48-59). It would have been obvious to one of ordinary skill in the art to adjust amounts of modified Wilson’s iodine and choline in the nutritional composition in a nutritionally significant amounts (‘452, col. 3, ln. 48-59) to provide known health benefits, absent evidence to the contrary. 
Regarding claim 32, modified Wilson discloses the composition comprising vitamin A, copper, and protein (pg. 452, col. 4, line 6, 11, and 27). 
Regarding claim 33
Regarding claim 35, when reading the preamble in the context of the entire claim, the recitation “promoting neurodevelopment in an infant aged 3-18 months” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Modified Wilson discloses the method of administering the nutritional composition to a human subject (‘452, col. 2, ln. 15-25). 
Regarding claim 36, modified Wilson discloses the nutritional composition in a format which includes yogurt (‘’452, col. 3, ln. 40) wherein yogurt is well known as a semisolid fermented milk product. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 6,630,452 B2) in view of Archives of Disease in Childhood (Arch Dis Child, Ref. U) as applied to claim 29 above, and further in view of Barrett-Reis et al. (US 2007/0098849 A1).
Regarding claim 30, modified Wilson discloses the claimed invention as discussed above.  Wilson teaches the nutritional composition comprising the folic acid in an amount of 80 mcg/L (‘452, col. 4, line 18), which corresponds to 20 mcg (µg) in 500 ml of the composition; wherein the folic acid is 20 µg is in range with the cited range. Wilson clearly teaches additional ingredients may be included in the composition including polyunsaturated fatty acids (‘452, col. 3, ln. 60-65). 
Wilson does not explicitly disclose docosahexaenoic acids as the polyunsaturated fatty acids. However, Barret-Reis et al. (Barret-Reis) discloses an infant formula (composition) comprising docosahexaenoic acid (DHA) in an amount range of about 35 to 360 mg/liter (‘849, [0033]) of the infant formula (composition) which corresponds to the amount of 0.29 mg to 2.93 mg of DHA the infant . 

Claim 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 6,630,452 B2) in view of Archives of Disease in Childhood (Arch Dis Child, Ref. U) as applied to claim 27 above, and further in view of Scoglio (US 2020/0023022 A1, PCT/EP2016/079690, filing date 12/04/2016).

Regarding claim 31 and 34, modified Wilson discloses the claimed invention as discussed in above in claim 27. Wilson’s composition contains all vitamins and minerals considered to be essential in the daily diet (‘452, col. 3, ln. 48-59).  Modified Wilson does not disclose sources of the vitamins and minerals are natural and non-synthetic origin. However, Scoglio discloses nutritional supplement including minerals and vitamins derived by natural and organic sources (food component) (‘022, [0011]), including the cited vitamins and minerals (‘022, [0014], [0027],[0032], [0034], [0048], [0052], [0056], [0060]) will be properly absorbed by the body (‘022, [0010]) to provide beneficial health effects. It would have been obvious to one of ordinary skill in the art at the time of the filing of the claimed invention to be motivated to use Scoglio’s nutritional supplement including minerals and vitamins derived by natural and organic sources (food component) (‘022, [0011]) in modified Wilson’s nutritional composition to ensure the body will properly absorbed the minerals and vitamins for beneficial health effects as taught by Scoglio. With respect to claim 34, modified Wilson discloses the composition comprising vitamin A, copper, and protein (pg. 452, col. 4, line 6, 11, and 27). Modified Wilson discloses the composition with 15 grams of protein per Liter (‘452, col. 4, ln. 6), which corresponds to 3.75 grams protein per 500 mL of . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 27-35 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
The 35 U.S.C. 102(a)(1) rejection over claim(s) 27, 28, 31, 32, 33, 34 and 35 as being anticipated by Barrett-Reis et al. (US 2007/0098849 A1) have been withdrawn in light of Applicant’s amendments to recite new limitations in claim 27, 31 and 34. 
The 35 U.S.C. 103 rejection over Claim 29 and 30 as being unpatentable over Barrett-Reis et al. (US 2007/0098849 A1) have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792